State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                   520262
________________________________

In the Matter of ROBERT RIVERA,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Garry, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


     Robert Rivera, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier III prison disciplinary determination. The
Attorney General has advised this Court that the determination
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the
mandatory $5 surcharge is to be refunded to petitioner's inmate
account. Given that no loss of good time was imposed, petitioner
has received all of the relief to which he is entitled and the
proceeding must be dismissed as moot (see Matter of Williams v
Annucci, 129 AD3d 1427, 1427 [2015]).
                              -2-                  520262

     Garry, J.P., Egan Jr., Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court